Order entered November 7, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-22-01064-CV

   IN RE LEO BIENATI, THERESA PHAM, CARLOS LACAYO, AND
                    ANDRES RUZO, Relators

                              No. 05-22-00324-CV

  LEO BIENATI, THERESA PHAM, CARLOS LACAYO, AND ANDRES
                      RUZO, Appellants

                                       V.

 HOLY KOMBUCHA, INC. AND CLOISTER HOLDINGS, LLC, Appellees

   Original Proceeding and Appeal from the 134th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-21-17448

                                   ORDER
       Before Chief Justice Burns and Justices Partida-Kipness and Smith

      Based on the Court’s opinion of today’s date, we DENY relators’ petition for

writ of mandamus. We DENY relators’ motion for relief under rule 29.3.


                                            /s/   CRAIG SMITH
                                                  JUSTICE